289 S.W.3d 674 (2009)
Jane DOE, Respondent,
v.
Jerry LEE and James Keathley, Appellants.
No. ED 91817.
Missouri Court of Appeals, Eastern District.
April 28, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied September 1, 2009.
*675 Micheal Pritchett, Jefferson City, Christopher McCarthy, Clayton, MO, for appellants.
Daniel Juengel, Clayton, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., LAWRENCE E. MOONEY, J. and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Jerry Lee and James Keathley, the appellants, appeal the St. Louis County Circuit Court judgment granting Jane Doe, the respondent, relief from the obligation to register as a sex offender under Section 489.400.1 RSMo (2007). The trial court ordered the appellants to remove the respondent's name from the Missouri Sexual Offenders Registry and delete, expunge and destroy all records obtained from the respondent's previous registration as a sexual offender. Appellants now appeal.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).